CLEAR SYSTEM RECYCLING, INC. For Immediate Release Clear System Contact: John Carter President 905-302-3843 cartera@sympatico.ca Investor Relations Contact: Michael Porter President Porter, LeVay & Rose 212-564-4700 mike@plrinvest.com CLEAR SYSTEM RECYCLING, INC. ANNOUNCES MEMORANDUM OF UNDERSTANDING TO ACQUIRE CI HOLDINGS, INC. OAKVILLE, Ontario, September 20, 2012 - Clear System Recycling, Inc. (OTCBB: CLSR) (the “Company”) announces it has entered into a Memorandum of Understanding (the “MOU”) to acquire all the issued and outstanding shares of CI Holdings, Incorporated (“CI”), an Oregon corporation, the holding company for Chiurazzi Internazionale S.r.l. an Italian Corporation. The MOU is subject to appropriate legal and accounting due diligence, as well as board and shareholder approval, in order to complete a definitive agreement between the parties (the “Acquisition”). As per the terms of the MOU, Clear System will issue one share of restricted common stock of the Company in exchange for each share of CI Holdings’ common stock, and will assume $2,800,000 of debt. The total amount of shares to be issued is anticipated to be 6.6 million common shares of the Company. Clear System will acquire 100% of the issued shares of capital stock and all other rights to acquire capital stock of CI. Clear System expects this transaction to close in October 2012, and its previously announced definitive merger agreement with Masterpiece Investments Corp., to close shortly thereafter. Clear System announced its intent to acquire Masterpiece Investments on August 24, 2012. Chiurazzi Internazionale S.r.l., owns and operates the Chiurazzi Foundry based in Casoria, Italy, which houses the world renowned Chiurazzi Mould Collection. The collection, comprised of more than 1,650 artistic bronze sculpture moulds taken from original marble masterpieces housed in many of the most famous museums in the world, is essentially the national archive of Italian sculpture and artifacts. Following the closing of the Acquisition, the Board of Directors of Clear System will consist of the current Board of Directors of Clear System and Gordon Root as designated by CI. Mr. Root will also serve as the Clear System’s Chief Operating Officer upon closing of the Acquisition. About CI Holdings, Inc. CI Holdings is the holding company for Chiurazzi Internazionale S.r.l. In 1890 the Chiurazzi Foundry obtained authorization by the Italian Ministry of Cultural Goods and Activities to enter the National Archeological Museum in Naples, Italy, and take moulds of the entire collection of art and artifacts excavated from the ruins of Pompeii and Herculaneum. The mould making was then expanded to other museums in Italy including the Vatican, the Villa Borghese, the Uffizi Gallery, San Pietro, Vincoli in Rome and the Bargello Museum in Florence. This making of plaster moulds from the original marble and bronze masterpieces was then expanded to the foremost museums of the world that housed art which originated in Italy including the Louvre, the Olympic, the Copenhagen, and the British museums.
